Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 5, 11, 12, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo (US 20210003891) in view of Jang (US 20060232521) and  Lin (US 20080123004) and JANG, Jinwon (US 20180137826, herein after JJ).

Regarding claim 1 Seo teach a display device, comprising (fig. 1A): 
a liquid crystal panel ([0028] The display panel 100 is configured to display image. In case the display panel 100 is made of a liquid crystal panel); and 
a plurality of backlight units  configured to provide light to the liquid crystal panel, 5wherein each of the plurality of backlight units ([0030] The backlight unit 200 may include a substrate 210 disposed on the cover bottom 300, and a plurality of light emitting devices 201 disposed on the substrate) comprises a driving substrate ([0053] As seen in FIG. 3, the backlight unit 200 may include an array substrate 210a and a driver substrate 210b) and a light-emitting element (fig. 1A, light emitting device 201) disposed on the driving substrate (fig. 1A, driver substrate 210), the driving substrate 
Seo does not expressly teach driver circuit having three nodes, and the three nodes of the driving circuit are respectively electrically connected to the data line, the scanning line and the light-emitting element.

However Jang teach driver circuit having three nodes, and the three nodes of the driving circuit are respectively electrically connected to the data line (fig. 2, Yn), the scanning line (fig. 2, Xn) and the light-emitting element (fig. 2, OLED).

Therefore it would have been obvious to one of the ordinary skilled in the art to combine Seo in light of Jang teaching so that it may include teach driver circuit having three nodes, and the three nodes of the driving circuit are respectively electrically connected to the data line, the scanning line and the light-emitting element.

The motivation is to provide driving circuit and method can uniformly produce luminance of the light emitting element.

Seo does not expressly teach a plurality of first pads disposed on the driving substrate and electrically connected to a plurality of data lines, wherein two of the plurality of backlight units are adjacent to each other, and the plurality of first pads of the two of the plurality of backlight units are electrically connected to each other through a flexible flat cable or a flexible printed circuit board.
However Lin teach a plurality of first pads disposed on the driving substrate and electrically connected to a plurality of data lines ([0005] the scan lines 114 and the the data lines are electrically connected to the corresponding pads).
Therefore it would have been obvious to one of the ordinary skilled in the art to combine Seo in light of Lin teaching so that it may include a plurality of first pads disposed on the driving substrate and electrically connected to a plurality of data lines.
The motivation is to provide an active device array substrate, so as to solve the problem existing in the conventional art that short caused by ESD easily occur to the active device array substrate.

Further JJ teach wherein two of the plurality of backlight units (fig. 1, item 134) are adjacent to each other (fig. 1), and the plurality of first pads of the two of the plurality of backlight units are electrically connected to each other through a flexible flat cable ([0112] The input pad unit 180 of the first signal transmission unit 171 may be exposed outwards through the first connecting hole 123a. The input pad unit 180 of the first signal transmission unit 171 may be connected to a first flexible flat cable) or a flexible printed circuit board (fig. 4, [0014] The signal transmission unit may be a flexible printed circuit).
Therefore it would have been obvious to one of the ordinary skilled in the art to combine Seo in light of JJ teaching so that it may include wherein two of the plurality of backlight units (fig. 1, item 134) are adjacent to each other, and the plurality of first pads of the two of the plurality of backlight units are electrically connected to each other through a flexible flat cable.
The motivation is to provide a display device capable of facilitating wiring processes between light source modules and a power supply.
Regarding claim 2 Seo teach wherein two of the plurality of backlight units (fig. 2-3, item 201) are adjacent to each other, and data lines (fig. 2, DL) of the two of the plurality of backlight units are electrically connected to each other (fig. 2).
Regarding claim 5 Seo teach wherein two of the plurality of 20backlight units are adjacent to each other (fig. 1A, 201s), and scanning lines (fig. 1, GL) of the two of the plurality of backlight units are electrically connected to each other (fig. 1A, fig. 2).
Regarding claim 11 Seo in view of Lin teach a plurality of second pads disposed on the driving substrate and electrically connected to a plurality of scanning lines ([0005] the scan lines 114 and the the data lines are electrically connected to the corresponding pads).
Regarding claim 12 Seo in view of Lin teach wherein in a top view of the display device, the plurality of first pads (Seo: fig. 1, item 216P) are respectively disposed in each of the plurality of backlight units (Seo: fig. 1, item 201), and are arranged along a direction in which the plurality of scanning lines extend (Lin: fig. 1, scan lines 114 pads 124).
Regarding claim 13 Seo in view of Lin teach wherein in a top view of the displayFile: 100343usf device, the plurality of second pads (Seo: fig. 1, item 216P) are respectively disposed in each of the plurality of backlight units (Seo: fig. 1, item 201), and are arranged along a direction in which the plurality of data lines extend (Lin: fig. 1, data lines 116 pads 124).
claim 14 Seo in view of JJ teach plurality of second pads of the two of the plurality of backlight units are electrically connected to each other through a flexible flat cable (JJ: [0112] The input pad unit 180 of the first signal transmission unit 171 may be exposed outwards through the first connecting hole 123a. The input pad unit 180 of the first signal transmission unit 171 may be connected to a first flexible flat cable) or a flexible printed circuit board.


Claim 3, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo (US 20210003891) in view of Jang (US 20060232521) and Lin (US 20080123004) and JANG, Jinwon (US 20180137826, herein after JJ) further in view of Lee (US 20100123710).
Regarding claim 3 Seo in view of Jang teach wherein the data lines (Jang: fig. 2, Yn) of the two of the plurality of backlight units (Jang: fig. 2, item OLED) are electrically connected (Jang: fig. 2) to each other.
But does not expressly teach connection through through a flexible flat 15cable.
However Lee teach connection through through a flexible flat 15cable ([0008]).

Therefore it would have been obvious to one of the ordinary skilled in the art to combine Seo in light of Lee teaching so that it may include connection through a flexible flat 15cable.
The motivation is simple substitution of known element to obtain predictable results.
claim 6 Seo in view of Jang teach wherein the scanning lines (Jang: fig. 2, Xn) of the two of the plurality of backlight units (Jang: fig. 2, item OLED) are electrically connected (Jang: fig. 2) to each other.
But does not expressly teach connection through through a flexible flat 15cable.
However Lee teach connection through through a flexible flat 15cable ([0008]).

Therefore it would have been obvious to one of the ordinary skilled in the art to combine Seo in light of Lee teaching so that it may include connection through a flexible flat 15cable.
The motivation is simple substitution of known element to obtain predictable results.
Claim 4, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo (US 20210003891) in view of Jang (US 20060232521) and Lin (US 20080123004) and JANG, Jinwon (US 20180137826, herein after JJ) and further in view of Jang (US 20070002590 herein after JangM).
Regarding claim 4 Seo in view of Jang teach wherein the data lines (Jang: fig. 2, Yn) of the two of the plurality of backlight units (Jang: fig. 1-2, item OLEDs) are electrically connected (Jang: fig. 2) to each other.
But does not expressly teach connection through a flexible printed circuit board.
However JangM teach connection through a flexible printed circuit board ([0037] discuss data lines of the two of the plurality of backlight units are electrically connected to each other through a flexible printed circuit board).


The motivation is simple substitution of known element to obtain predictable results.
Regarding claim 7 Seo in view of Jang teach wherein the scanning lines (Jang: fig. 2, Xn) of the two of the plurality of backlight units (Jang: fig. 1-2, item OLEDs) are electrically connected (Jang: fig. 2) to each other.
But does not expressly teach connection through a flexible printed circuit board.
However JangM teach connection through a flexible printed circuit board ([0055] discuss the scanning lines of the two of the plurality of backlight units are electrically connected to each other through a flexible printed circuit board)
Therefore it would have been obvious to one of the ordinary skilled in the art to combine Seo in light of JamgM teaching so that it may include connection through a flexible printed circuit board.

The motivation is simple substitution of known element to obtain predictable results.

Claim 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo (US 20210003891) in view of Jang (US 20060232521) and Lin (US 20080123004) and JANG, Jinwon (US 20180137826, herein after JJ) and further in view of Son (US 20060274252).
claim 8 Seo does not expressly teach a plurality of data driving ICs disposed on the driving substrate and electrically 5connected to a plurality of data lines; and a plurality of scan driving ICs disposed on the driving substrate and electrically connected to a plurality of scanning lines, wherein in a top view of the display device, the plurality of data driving ICs are respectively disposed on at least one of the plurality of backlight units, and are arranged along a 10direction in which the plurality of scanning lines extend.
However Son teach a plurality of data driving ICs (fig. 1, item 42) disposed on the driving substrate (fig. 1, item 50) and electrically 5connected to a plurality of data lines (fig. 4); and 
a plurality of scan driving ICs (fig. 1, item 41) disposed on the driving substrate (fig. 1, item 50) and electrically connected to a plurality of scanning lines (fig. 4), wherein in a top view of the display device, the plurality of data driving ICs are respectively disposed on at least one of the plurality of backlight units (fig. 1 items in 70), and are arranged along a 10direction in which the plurality of scanning lines extend ([0043] and fig. 1).

Therefore it would have been obvious to one of the ordinary skilled in the art to combine Seo in light of Son so that it may include a plurality of data driving ICs disposed on the driving substrate and electrically 5connected to a plurality of data lines; and a plurality of scan driving ICs disposed on the driving substrate and electrically connected to a plurality of scanning lines, wherein in a top view of the display device, the plurality of data driving ICs are respectively disposed on at least one of the plurality 
The motivation is to provide a driver IC package with improved heat dissipation.
Regarding claim 9 Seo in view of Son teach wherein in the top view of the display device, the plurality of scan driving ICs (Son: fig. 1, item 41) are respectively disposed in at least one of the plurality of backlight units (Son: item 70), and are arranged along a direction in which the plurality of data lines extend (Son: item 42).

Regarding claim 10 Seo in view of Son teach wherein in the top view of the 15display device, the plurality of scan driving ICs (Son: fig. 1, item 41) are respectively disposed in each of the plurality of backlight units (Son: item 70), and are arranged along a direction in which the plurality of data lines extend (Son: item 42).


Allowable Subject Matter
Claims 15-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOWFIQ ELAHI whose telephone number is (571)270-1687. The examiner can normally be reached M-F: 10AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOWFIQ ELAHI/           Primary Examiner, Art Unit 2625